        Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                      No. 1:18-cr-03676-JCH

ANTHONY DURAN, also known as
“Dizzy” and GLORIA DURAN,

       Defendants.



                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on the Government’s Motion in Limine to Preclude

Defendants from Offering Certain Plea Agreements at Trial (Govt.’s Mot., ECF No. 128). After

carefully considering the motion, Defendants’ Joint Response (Defs.’ Resp., ECF No. 137), the

Government’s Reply (Govt.’s Reply, ECF No. 140), and being otherwise fully advised, the Court

concludes that the motion will be granted.

I.     Background

       The Court has already extensively detailed the facts of this case in prior orders. See ECF

Nos. 57, 94, 104, 105, 112. Familiarity with the case is presumed. The Court recounts only the

facts necessary to decide the motion. Defendants are accused of supplying heroin to the Romero

Drug Trafficking Organization (Romero DTO), a drug conspiracy that was federally prosecuted in

2015. See United States v. Romero et al., No. 1:15-cr-04512-MV. The Romero case involved
        Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 2 of 10



numerous defendants. 1 Only three are relevant here: Ivan Romero, his brother Ricco Romero, and

their mother Wilma Romero.

       In December 2016 and January 2017, all three Romero family members entered into

written plea agreements with the Government. Ivan pleaded guilty to two counts of the superseding

indictment, conspiracy to distribute one-kilogram and more of heroin (Count 1) and conspiracy to

commit money laundering offenses (Count 2). Wilma likewise pleaded guilty to Count 2 and also

pleaded guilty to Count 7, which charged her individually with possessing heroin with intent to

distribute it. Ricco pleaded guilty to a three-count information charging him with conspiracy to

distribute 100 grams and more of heroin, conspiracy to commit money laundering offenses, and

possessing firearms in furtherance of a drug trafficking crime.

       According to the Government, text messages recovered from Ivan’s cellular telephones led

investigators to believe that Defendants were the Romero DTO’s “source of supply” of heroin.

Govt.’s Mot. at 2. In November 2018, a grand jury indicted Defendants with one-count of

conspiring to distribute a substance containing heroin from February 2014, and continuing to on

or about October 2015, in violation of 21 U.S.C. § 846. Indictment, ECF No. 2.

       On March 13, 2020, Defendants filed a First Amended Joint Exhibit List. That list gave

notice that Defendants intended to introduce at trial the plea agreements of eight of the nine

Romero defendants. On April 29, the Government moved in limine to exclude all but one of these

agreements. 2 Some of the Government’s motion was mooted, however, by a Second Amended


1
  Ivan Romero, Ricco Romero, Wilma Romero, Nicholas Baca, Tyler Baker, Juanita Romero,
Melissa Romero, Elena Carabajal, and “CW,” a witness cooperating with the Government.
According to the Government, every Romero defendant pleaded guilty to the superseding
indictment or informations.
2
 The Government does not intend to exclude the plea agreement and addendum of its
cooperating witness, CW.

                                                2
           Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 3 of 10



Joint Exhibit List in which Defendants withdrew their notice to introduce many of these plea

agreements. All that remains in dispute is the admissibility of the plea agreements of Ivan, Ricco

and Wilma. 3 The Government argues that the plea agreements are (1) irrelevant and (2) contain

hearsay.

II.    Legal Standards

       a. Rules 401 and 402

       Fed. R. Evid. 401 provides that evidence is relevant if it “has any tendency to make a fact

more or less probable than it would be without the evidence,” and “the fact is of consequence in

determining the action.” Fed. R. Evid. 401(a) and (b). “Irrelevant evidence is not admissible.” Fed.

R. Evid. 402.

       b. Rule 403

       Fed. R. Evid. 403 also permits a court to exclude relevant evidence “if its probative value

is substantially outweighed by a danger of … unfair prejudice, confusing the issues, misleading

the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.

403.

       c. Rules 801 and 802

       Fed. R. Evid. 802 excludes statements that “(1) the declarant does not make while testifying

at the current trial or hearing; and (2) a party offers in evidence to prove the truth of the matter

asserted in the statement.” Fed. R. Evid. 801(c). Fed. R. Evid. 801(d)(2)(A) exempts from the

hearsay exclusion a statement that is offered against an opposing party and:

       (A) was made by the party in an individual or representative capacity;
       (B) is one the party manifested that it adopted or believed to be true;


3
 Because Defendants no longer plan to introduce the plea agreements of Nicholas Baca, Tyler
Baker, Juanita Romero, Elena Carabajal and Melissa Romero, the Court does not address
arguments concerning those defendants.
                                                 3
        Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 4 of 10



       (C) was made by a person whom the party authorized to make a statement on the
       subject;
       (D) was made by the party’s agent or employee on a matter within the scope of that
       relationship and while it existed; or
       (E) was made by the party’s coconspirator during and in furtherance of the
       conspiracy.

Fed. R. Evid. 801(d)(2)(A)-(E).

III.   Discussion

       a. Relevancy

       1. Evidence of the Romero Charging Period

       First, Defendants argue that the plea agreements are relevant because they undermine the

notion that Defendants supplied heroin to the Romero DTO. They note that “the Romero DTO

began not later than 2012 and continued through 2015.” Defs.’ Resp. at 3. Here, the alleged

conspiracy began “on a date unknown but not later than February 2014, and continuing to on or

about October 2015.” Indictment. Noting an unaccounted-for gap from 2012 to 2013, Defendants

argue that “there must [have been] completely different suppliers in [this] time period.” Defs.’

Resp. at 3. The Government replies that “the Indictment and Superseding Indictment in [Romero]

are not before the jury,” and that prior charging decisions should be excluded because “many

factors unrelated to guilt may influence those decisions and their admission therefore risks

misleading the jury and confusing the issues.” Govt.’s Reply at 7 (quoting United States v. Reed,

641 F.3d 992, 993 (8th Cir. 2011)).

       The Government’s motion to exclude the charging period of the indictment and

superseding indictment in Romero is granted. This evidence may have some probative value, since

it dovetails with Defendants’ theory that other sources supplied the Romero DTO. However, the

Government explains that its charging decision reflects its available evidence that Defendants’

alleged participation in the conspiracy began no later than February 2014. Permitting evidence of


                                               4
          Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 5 of 10



the Romero charging period could mislead the jury into thinking that Defendants were not

participating in the conspiracy when no such determination has been made. The Court then would

likely have to allow the Government to tell the jury about the state of its evidence before

Defendants were indicted, which could result in jury confusion and delay. Because such a mini-

trial could distract and confuse the jury, and because the probative value of the evidence is limited,

evidence of the charging period from Romero is excluded.

         2. Evidence of Ivan’s and Ricco’s Admissions Regarding Multiple Suppliers

         Second, and related to their first argument, Defendants contend that the plea agreements

show that the Romero DTO had “multiple suppliers,” Defs.’ Resp. at 3 (emphasis omitted), based

on Ivan’s and Ricco’s plea admissions that they “purchased heroin from suppliers … in or around

Albuquerque or Los Lunas.” Plea Agreement of Ricco Romero ¶ 5(b) at 3, ECF No. 333 (Ricco

Plea Agreement); Plea Agreement of Ivan Romero of Ivan Romero ¶ 5(b) at 3, ECF No. 328 (Ivan

Plea Agreement). 4 The Government does not dispute the issue of multiple suppliers. It in fact

acknowledges that multiple sources supplied the Romero DTO. See Govt.’s Reply at 6 (stating that

it is “evident in the text messages recovered from Ivan Romero’s telephones” that Defendants were

not the exclusive source of supply to the Romero DTO). However, the Government maintains that

“the fact that others may have also supplied heroin to the Romeros does not exonerate the

defendants” and that it undisputed that multiple suppliers supplied the Romero DTO. Id. at 6

(uppercase text omitted).

         The Court agrees with Defendants that the brothers’ admissions that they “purchased

heroin from suppliers … in or around Albuquerque or Los Lunas,” would have a tendency to make

the Defendants’ alleged participation in the conspiracy less probable than it would be without the



4
    The Court references the plea agreements from Romero.
                                                  5
        Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 6 of 10



evidence under Fed. R. Evid. 401. Defendants have maintained that they did not supply heroin and

that the Romero DTO obtained drugs from other sources, suggesting that this issue will be heavily

disputed at trial. The Government may be correct that the fact that multiple persons supplied the

drug conspiracy does not negate Defendants’ own participation in that conspiracy. But given the

“low threshold for relevancy,” the evidence is relevant because it tends to casts doubt on the

Defendants’ participation in the conspiracy. United States v. Ganadonegro, 854 F. Supp. 2d 1088,

1127 (D.N.M. 2012).

       However, the statements, though relevant, are inadmissible hearsay. The Government’s

motion to exclude them will ultimately be granted as explained in section III(b)(1).

       3. Evidence of Ricco’s Admissions Regarding Drug Quantities

       Third, Defendants argue that the plea agreements are relevant because “[a]lthough Ivan …

pled guilty to an offense of more than one kilo of heroin … Ricco … acknowledged his criminal

involvement involved less than 100 grams of heroin.” Defs.’ Resp. at 3-4. (emphasis added). They

say Ricco’s plea admission “refute[s] the government’s assertion that [Defendants] were …

supplying over one kilo of heroin to the … Romero DTO.” Id. at 4. The Government counters that

this claim is factually incorrect. Ricco in fact “plead[ed] guilty to an Information charging, inter

alia, that he ‘conspired with others to possess with the intent to distribute, and to distribute, 100

grams and more of heroin.’” Govt.’s Reply at 5 (quoting Ricco Plea Agreement ¶ 3(a) at 2)

(emphases in original). Ricco also admitted in his plea agreement “that the conspiracy to distribute

controlled substances involved more than 100 grams of heroin.” Ricco Plea Agreement ¶ 5(k) at

7. Given that Defendants “misread” Ricco’s plea agreement, the Government rejects their

argument that his plea agreement undermines the allegation that Defendants sell kilogram quantity

or quantities of heroin. Govt.’s Reply at 5.



                                                 6
         Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 7 of 10



        The Government is correct that Defendants have misstated admissions in Ricco’s plea

agreement. The Court has reviewed the portions of Ricco’s plea agreement cited by the

Government. Those portions indeed reflect that Ricco admitted to conspiring to distribute more –

not less – than 100 grams of heroin. See e.g. Ricco Plea Agreement ¶ 3(a) at 2; ¶ 5(k) at 6-7.

Ricco’s plea agreement therefore does not, as Defendants claim, “tend to refute the allegation …

that the Durans distributed specific amounts of heroin,” and this evidence is excluded. Defs.’ Resp.

at 1.

        4. Wilma’s Plea Agreement Is Excluded

        Defendants fail to articulate the relevancy of Wilma’s plea agreement or point to any

specific relevant statements therein. The Government’s motion to exclude Wilma’s plea agreement

is granted.

        b. Hearsay

        1. Opposing-Party Admissions under Rules 801(d)(2)(B)-(D)

        The Court next analyzes applicability of certain exclusions to the hearsay rule that the

Government contends do not apply. Defendants claim that the plea agreements qualify as “an

opposing party’s statement” exclusion from the rule against hearsay. Fed. R. Evid. 801(d)(2). At

issue is the applicability of Rules 801(d)(2)(B)-(D). Defendants contend that the Government is a

party opponent and that the agreements were an adoptive admission under Rule 801(d)(2)(B),

because the prosecutor, who also prosecuted Romero “manifested that [the government] adopted

or believed to be true the contents of … the … [Romero] plea agreements by signing and presenting

them in federal court before a federal judge to secure a guilty plea and conviction.” Defs.’ Resp.

at 5 (quotation marks omitted). Or they believe that the plea agreement statements were made with

authorization under Rule 801(d)(2)(C), or made by a party’s agent or employee under Rule



                                                 7
         Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 8 of 10



801(d)(2)(D) because “the plea agreements contain the statements of [the prosecutor] about the

Ivan Romero DTO during his criminal prosecution of the Ivan Romero DTO.” Id. at 6.

       One of the few cases that Defendants cite in support of their arguments is this Court

decision in United States v. Ganadonegro, 854 F. Supp. 2d 1088 (D.N.M. 2012). In Ganadonegro,

mistrial was declared after a hung jury could not deliver a verdict in a prosecution for first-degree

murder of a child. Id. at 1092. The Government’s trial theory was that the defendant intentionally

committed child abuse. Id. at 1095. During closing statements the prosecutor told the jury,

“[j]ustice demands that you convict [the defendant] of first degree, intentional child abuse because

he shook her knowingly, intentionally and willfully.” Id. For retrial, however, the prosecution

intended to argue a lower mens rea theory of liability. Id. at 1093-94. The defendant filed a pretrial

motion to introduce the prosecutor’s closing statement to the first jury as an opposing-party

admission to show that the prosecution did “not know what [the defendant’s] mens rea was, and

that the United States [could not] prove a mens rea beyond a reasonable doubt.” Id. at 1127. The

Court granted the defendant’s request and admitted the prosecutor’s prior statement as a party-

opponent statement concerning defendant’s mental state. Id. at 1126-27.

       Here, even assuming that a plea agreement is an opposing-party admission under Rule

801(d)(2), Ganadonegro is distinguishable. The defendant in Ganadonegro identified a

prosecutor’s prior statement that he wished admitted. By way of contrast, Defendants identified

no statements by the Romero prosecutor that are contained in Ivan’s or Ricco’s plea agreements.

The Government says that no such statements exist, and Defendants failed to show otherwise. This

is problematic because it is Defendants’ burden of proof to establish that an exclusion to the rule

against hearsay applies. See United States v. Samaniego, 187 F. 3d 1222, 1224 (10th Cir. 1999)

(“The obligation of establishing the applicability of a hearsay exception ... falls upon ... the



                                                  8
        Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 9 of 10



proponent of the evidence.”) (citations omitted). Because Defendants identified no statements

within the plea agreements made by the prosecutor that are party-opponent admissions under Rules

801(d)(2)(B)-(D), the Government’s motion to exclude the hearsay in the plea agreements is

granted. This includes the Romero brothers’ admissions that they purchased heroin from suppliers

in or around Albuquerque or Los Lunas.

       c. Residual Exception under Rule 807

       Although the Government moved to exclude the plea agreements and admissions therein,

it also acknowledged that Ivan’s plea agreement or possible testimony may have a role to play.

For instance, the Government noted how Ivan’s admissions touch on “the scope and nature of the

conspiracy,” and that “[i]f the defendants can overcome the hearsay rule, Ivan[’s] … factual

admissions” would be relevant under Fed. R. Evid. 401(a) and (b). Govt.’s Reply at 7-8.

Furthermore, in the hearsay argumentative section of the Government’s reply brief it “concedes,”

id. at 10, that Ivan’s plea admissions could be admissible under Federal Rule of Evidence 807,

which excludes from the rule against hearsay a statement that is “supported by sufficient

guarantees of trustworthiness” and “more probative on the point for which it is offered than any

other evidence that the proponent can obtain through reasonable efforts.” Fed. R. Evid. 807(a).

As stated by the Government,

       Ivan Romero’s factual admissions in his Plea Agreement are supported by sufficient
       guarantees of trustworthiness when considering the totality of circumstances under
       which those statements were made and the corroborating evidence. Further, Ivan
       Romero’s factual admissions may be more probative as to the nature and scope of
       the conspiracy than any other evidence that the parties could obtain through
       reasonable efforts (particularly during the coronavirus pandemic). Accordingly,
       provided that defendants waive their right to confront Ivan Romero, the United
       States is willing to stipulate that Ivan Romero’s factual admissions in his Plea
       Agreement should be admitted in evidence under Federal Rule of Evidence 807.

Govt.’s Reply at 10 (uppercase text omitted).



                                                9
         Case 1:18-cr-03676-JCH Document 142 Filed 08/28/20 Page 10 of 10



        Because the Government made this statement in its reply brief, the Defendants have not

had an opportunity to respond to it. Given that the Government has suggested that Ivan’s plea

agreement could fit within the residual exception of Rule 807 and that his admissions concerning

the scope and nature of the conspiracy could be relevant, the Court reserves ruling on the issue

until it is fully briefed.

IV.     Conclusion

        Evidence of the Romero charging period, Ricco’s admissions concerning drug quantities,

and Wilma’s plea agreement are excluded items under Fed. R. Evid. 402. Although Ricco’s and

Ivan’s statements concerning multiple drug suppliers are relevant, the statements are inadmissible

hearsay under Fed. R. Evid. 802. The Court does not adjudicate or decide the Government’s

arguments under Fed. R. Evid. 807 until that issue is fully briefed.

        IT IS THEREFORE ORDERED that the Government’s Motion in Limine to Preclude

Defendants from Offering Certain Plea Agreements at Trial (ECF No. 128) is GRANTED.

        IT IS SO ORDERED.




                                                     ___________________________________
                                                     JUDITH C. HERRERA
                                                     SENIOR U.S. DISTRICT JUDGE




                                                10
